[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Motion to Dismiss is granted as to W. Bradley Morehouse and Payne, Morehouse, Shafer  Harlow for the reasons set forth in Section II A of the defendants'  memo submitted in support thereof.
The Motion to Dismiss is denied without prejudice as to Paul C. Shafer subject to the plaintiff filing an amendment to the writ (see Franchi v. Farmholme, 191 Conn. 201, 207-208
(1983)) or filing a bond pursuant to P.B 53 (see Columbe v. Pelligrinelli, 16 Conn. Law Tribune No. 10, pg. 29 (1990)) within two weeks. CT Page 8389
KATZ, JUDGE